El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Según la exposición del caso, el acusado, apelante ahora, solicitó el archivo de la causa por no aparecer que se hubie-ra expedido mandamiento de arresto; petición que fué ne-gada y cuya resolución se alega ser errónea.
Si bien el artículo 145 del Código de Enjuiciamiento Criminal, según se publicó en el año 1902, disponía que el tribunal desestimara la acusación a instancia del acusado, • en-tre otros casos, cuando el delito denunciado fuera menos grave (misdemeanor) y antes de formularse la acusación no hu-biera un juez de paz ordenado la prisión del acusado, sin embargo, al ser enmendado este artículo por la ley de 30 de mayo de 1904, que aparece en el tomo de leyes de 1905, página 16, quedó suprimido ese motivo de desestimación.
También solicitó el acusado el sobreseimiento de la cau-sa fundándose en el artículo 448, No. 2, del Código de En-juiciamiento Criminal por haber transcurrido más de ciento veinte días entre la presentación de dicha acusación y la ce-lebración del juicio.
La acusación fué presentada el 28 de mayo y en 4 de junio 'siguiente solicitó el acusado la suspensión del juicio, que luego se celebró el 22 de octubre.
No cometió error la corte inferior al negar el sobresei-miento solicitado porque el juicio fué señalado para cele-*408brarse dentro de los ciento veinte días a qne se refiere el No. 2o. del artículo 448 citado; y si no se celebró durante ese período de tiempo fue por la suspensión que solicitó el acusado.
El no llevar a juicio a un acusado de un delito durante el tiempo fijado por la ley no le da derecho a ser absuelto si dicha demora es causada por el propio acusado, por culpa suya o con su consentimiento. En tal caso no puede él sos-tener que se le ha negado un juicio rápido. In Re Begerow, 85 Am. St. Rep. 178. De sus notas en la página 195 son las siguientes citas: Ex parte Cox, 12 Texas App. 665; McGuire v. Wallace, 109 Ind. 284, 10 N. E. 111; People v. Matson, 129 Ill. 591, 22 N. E. 456; State v. Billings, 140 Mo. 193, 202, 41 S. W. 778; People v. Cline, 74 Cal. 575, 16 Pac. 391.
La tercera cuestión suscitada por el apelante es que la corte inferior cometió error al negar su excepción a la acu-sación fundada en que los hechos expuestos en ella no cons-tituyen delito público.
Hemos leído los párrafos que inserta la acusación del impreso que según ella hacía circular el acusado. No trans-cribiremos aquí íntegramente esos párrafos pero diremos que su contenido es de tal naturaleza que en verdad se im-putan actos al Hon. G-obernador de esta isla que tienden a impugnar su integridad y honradez exponiéndolo al despre-cio público, porque relatando ciertos sucesos acaecidos, se-gún el impreso, en el barrio de Puerta de Tierra de esta ciudad el día 23 de marzo de 1917 de los que se dice que resultaron muertos un hombre y una mujer y que “dos infe-lices trabajadores también fueron víctimas del horroroso ma-sacre perpetrado por los héroes al servicio de los intereses protegidos por el Gobernador”, dice “que el Gobernador permite que sus esbirros realicen su obra de exterminio, en un pueblo indefenso” y que “una vez más la tiranía capi-*409talista cuenta con el apoyo decidido del Gobernador y las víctimas proletarias son empujadas al suicidio, al masacre policiaco, torturadas, aniquiladas sin conmiseración. — El Go-bernador ba ofrecido y le lia dado su protección a las com-pañías navieras y a la Cámara de Comercio para que pue-dan reducir a la impotencia a los trabajadores en huelga. Desde ese momento la conjura en contra de la huelga ad-quirió suficiente arrogancia y como consecuencia final, ahí están humeantes las huellas de crímenes horrendos.” El Pueblo v. Colberg, 24 D. P. R. 673.
Sostiene también el apelante que la denuncia no es sufi-ciente porque no se sabe si se insertó en ella todo el impreso o parte de él.
No es necesario que en una acusación se inserte todo el impreso, libro o periódico en que se halle alguna materia libelosa, bastando aquello que sirve de base a la acusación. State v. Barnes, 32 Ma. 530; 25 Cyc. 518; United States v. Callendar, Fed. Cas. No. 14,709, 32 Am. Digest 2,468; Commonwealth v. Wright, 55 Mass. (1 Cush) 46; 32 Am. Digest 2,468.
Por último se probó por medio del testigo Serafín Díaz que el acusado le entregó y repartió la hoja impresa conte-niendo el libelo objeto de esta acusación y no necesitaba pro-bar la acusación, como parece ser la teoría de la defensa del acusado, que había alguna sentencia judicial declarando ser constitutivas de libelo las palabras .insertas en dicha ho-ja impresa.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia, apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.